          Case 3:20-cv-02731-VC Document 580 Filed 08/19/20 Page 1 of 6




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                 UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA

                                      SAN FRANCISCO DIVISION

ANGEL DE JESUS ZEPEDA RIVAS, et al.,              ) CASE NO. 3:20-cv-02731-VC
                                                  )
        Plaintiffs,                               ) FEDERAL DEFENDANTS’ AUGUST 19, 2020
                                                  ) DAILY REPORT
   v.                                             )
                                                  )
DAVID JENNINGS, et al.,                           )
                                                  )
        Defendants.                               )
                                                  )


        In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:



        (i) A roster indicating the name and location within the facility of each detainee at Mesa

            Verde. Attached is a roster that contains this information. 1



        1 Defendants had previously included testing history in this spreadsheet. With the flurry of
recent testing activity, Defendants discovered some possible discrepancies in the spreadsheet testing
history and are in the process of consulting with Wellpath to ensure accuracy. Defendants intend to
resume providing testing information for each detainee in tomorrow’s spreadsheet. Defendants continue
to provide narrative updates regarding testing.
FEDERAL DEFENDANTS’ AUGUST 19, 2020 DAILY REPORT
No. 3:20-cv-02731-VC
              Case 3:20-cv-02731-VC Document 580 Filed 08/19/20 Page 2 of 6




            (ii) Updates on any tests offered or given to detainees, and the results of those tests.

               Yesterday, in addition to the facility-wide oropharyngeal swab testing (LabCorp. testing) that

               was already ongoing, the Court ordered Defendants to also test Dorms A and C with the

               Abbott machine. (ECF 577.) Defendants did so, and the results are now back. One of the

               specimens collected from Dorm A was positive: Dan Boar (A######291). The Abbott

               results were otherwise negative. Mr. Boar has been temporarily isolated in Intake, pending

               the results of the confirmatory LabCorp. oropharyngeal swab test, which was also

               administered yesterday.



               Defendants generally plan to quarantine any positive cases in Dorm B, which has been

               cleared for this purpose. (See ECF 527 ¶ 14, Ex. B.) Additionally, Defendants plan to retest

               the facility (except for individuals who have already tested positive and are quarantined) next

               Tuesday, August 25, 2020. (Id.)



               Yesterday, defense counsel received preliminary information regarding the results of the

               (now outdated) August 4, 2020 swab tests that were sent to Cardiotropic Labs. Defendants

               are now in a position to provide additional information. (Underlying documentation from

               Cardiotropic Labs was provided to class counsel yesterday.) So far, 64 results have been

               returned from Cardiotropic. Approximately 18 remain outstanding. Of the 64 returned

               results, one returned as “Invalid” (Gursamitar Singh, A######490). The following 11 were

               positive:
                                                                             Date of
A-Number                                                                                    Date of
                     Last Name                  First Name       Dorm      Cardiotropic                Results
  Last 3                                                                                    Results
                                                                              Test
089          RAMIREZ PINEDA              ROBERTO ANTONIO        B         8/3/2020         8/18/2020   Positive
634          LOPEZ SOLORIO               JAIME                  B         8/4/2020         8/18/2020   Positive
650          ALFARO HENRIQUEZ            JOSE                   B         8/3/2020         8/18/2020   Positive
388          CAMARENA NAVARRETE          JOSE                   B         8/4/2020         8/18/2020   Positive
884          DUNGO                       REYNALDO               B         8/4/2020         8/18/2020   Positive
837          YUCUTE-CAMEY                GABRIEL                B         8/4/2020         8/18/2020   Positive
      FEDERAL DEFENDANTS’ AUGUST 19, 2020 DAILY REPORT
      No. 3:20-cv-02731-VC                      2
              Case 3:20-cv-02731-VC Document 580 Filed 08/19/20 Page 3 of 6




252          FLORES-BANUELOS             ALEJANDRO                B         8/3/2020         8/18/2020     Positive
265          GONZALEZ-AGATON             ANTONIO                  C         8/4/2020         8/18/2020     Positive
366          ARIAS ROMERO                KEVIN                    C         8/4/2020         8/18/2020     Positive
347          ZAMORA-GUZMAN               MARGARITO                Medical 8/4/2020           8/18/2020     Positive
589          BENAVIDES CARBALLO          ISIDRO                   Released 8/4/2020          8/18/2020     Positive


               Regarding the two detainees from Dorm C, Antonio Gonzalez-Agaton (A######265) and

               Kevin Arias Romero (A######366), Wellpath reports that both have subsequently tested

               negative twice via Abbott testing, have been in cohort for at least 14 days, and are not

               displaying symptoms. Per the Regional Medical Director Dr. Medrano they are considered

               recovered.



               As of today, there are 103 detainees at Mesa Verde, 57 of whom have tested positive for

               COVID, and two of whom are hospitalized.



            (iii) Updates on tests of employees and the results of those tests. Defendant The GEO Group,
               Inc., reports that there are no additional updates since yesterday, except that 1 staff person (a

               Lieutenant) has been cleared to work, reducing the number of staff off work for COVID to 9.



            (iv) Updates on what the defendants are doing to manage the crisis. The Mesa Verde
               population is down to 103 detainees, or at approximately 25% of capacity.



               As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

               COVID situation, including providing masks to all detainees, providing detainees the ability

               to socially distance in most areas throughout the facility, and testing all detainees for

               COVID. However, many of the detainees do not wear their masks, and many do not take

               advantage of the opportunity to stay six feet apart. Defendants have also cleared a dorm to

               isolate positive cases. Additional steps that Defendants have taken are outlined above.


               Plaintiffs have asked that Defendants include information about any hospitalizations in their


      FEDERAL DEFENDANTS’ AUGUST 19, 2020 DAILY REPORT
      No. 3:20-cv-02731-VC                      3
         Case 3:20-cv-02731-VC Document 580 Filed 08/19/20 Page 4 of 6




           daily reports, which Defendants had already been doing. Margarito Zamora Guzman

           (A######347) was admitted to Mercy Hospital in Bakersfield on Friday, August 14, 2020,

           with COVID pneumonia. Mr. Zamora Guzman remains stable. There is currently no

           additional information to report on when he will be discharged.



           Albert Orellana (A######946) was admitted to the hospital yesterday. Although he

           previously tested COVID positive, he was hospitalized for other non-COVID reasons (which

           have been disclosed to class counsel). His vital signs are stable, and he was described as

           calm and cooperative, in no apparent distress.



       In accordance with the Court’s emailed instructions on August 12, 2020, the Federal Defendants

also submit the arrival and release information for Mesa Verde and Yuba County Jail. Neither facility

had any arrivals or departures today.




DATED: August 19, 2020                              Respectfully submitted,
                                                    DAVID L. ANDERSON
                                                    United States Attorney

                                                    /s/ Wendy M. Garbers
                                                    WENDY M. GARBERS
                                                    Assistant United States Attorney

                                                    Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ AUGUST 19, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      4
                 Case 3:20-cv-02731-VC Document 580 Filed 08/19/20 Page 5 of 6


 A # last 3           Last Name           First Name   Dorm
413           ALBERTO-RODRIGUEZ      MARIO              A
124           ARZATE-REYES           IGNACIO            A
084           BRAVO                  ERICK              A
580           FLORES-HIDALGO         ROMULO             A
253           GARCIA MONTES DE OCA   JOSE               A
548           HERNANDEZ              LUIS               A
029           LUCAS PLEAEZ           HUGO               A
386           MANZANILLA             SOLIS              A
361           MATEO-VIRULA           OBED               A
857           MIRZAIANS              HRAND              A
388           OLIVERA MARTINEZ       ALEJANDRO          A
411           SINGH                  GURSAMITAR         A
889           SINGH-KAHLON           YADWINDER          A
229           TRUJILLO               FERMIN             A
015           ABADIN                 HECTOR             B
807           AGUILAR CARRION        JOSE               B
210           ALCALA-ALMANZA         RUBEN              B
100           ALFARO HENRIQUEZ       JOSE               B
788           AQUINO-CAMIRO          NARCISO            B
665           CAMARENA NAVARRETE     JOSE               B
887           CARILLO TORRES         WALTER             B
081           CATALAN-RAMIREZ        ERVIN              B
419           CHAVEZ-COS             NESTOR JOSUE       B
848           CRUZ MENJIVAR          LEVI               B
855           CRUZ-ZAVALA            WALTER             B
159           DIAZ-SOLANO            ALBERTO            B
669           DUNGO                  REYNALDO           B
714           FIGUERAS               RALEIGH            B
260           FLORES-BANUELOS        ALEJANDRO          B
929           HENRIQUEZ              JOSE               B
089           HERNANDEZ GARCIA       BENJAMIN           B
820           HERNANDEZ PELAYO       IVAN               B
919           HERNANDEZ-REYES        OSWALDO            B
042           LOPEZ SOLORIO          JAIME              B
837           LOPEZ-GARCIA           JUAN               B
561           MARIN-PARRA            ISRRAEL            B
884           MARTINEZ-ORTIZ         FERNANDO           B
265           MELGOZA                JOSE               B
242           MENDOZA                ANTONI             B
067           MENDOZA-CANALES        FRANCISCO          B
913           MENDOZA-VALDOVINOS     JOSE               B
611           MORALES                JACINTO            B
834           MORALES-SANCHEZ        HENRY              B
347           NAJERA GRAJEDA         GERMAN             B
321           NAJERA SANDOVAL        MARCOS             B
146           NARVAEZ                PEDRO              B
287           NICKEL                 WILLIAM            B
326           NUNEZ                  PEDRO              B
589           PALMA-AGUILAR          JULIO              B
555           PEREZ                  OSCAR              B
264           PINEDA                 SANTIAGO           B
650           QUAN                   LAM                B
819           RAMIREZ PINEDA         ROBERTO ANTONIO    B
328           RIOS ALVARADO          SAMUEL             B
778           ROBLES-FLORES          JOSE LUIS          B
659           RODRIGUEZ-ROJAS        EDGAR              B
634           RODRIQUEZ-GALICIA      HERMELINDO         B
252           RUIZ-BOLANEZ           JOSE               B
313           SAHOTA                 DEEPAK             B
011           SINGH                  DILBAGH            B
988           SINGH                  JASWANT            B
171           TOOR                   GURMAIL            B
155           VICTORIO               JOHN EMMANUEL      B
245           VIGIL                  OSCAR              B
992           VILLALOBOS-SURA        BENITO             B
         Case 3:20-cv-02731-VC Document 580 Filed 08/19/20 Page 6 of 6


091   VILLANUEVA             JOSE               B
291   YUCUTE-CAMEY           GABRIEL            B
438   ZAMORA-GUZMAN          MARGARITO          B
739   ALAS-ALFARO            EDWIN              C
053   ARGUETA RIVERA         JOSE ALCIDES       C
018   ARIAS ROMERO           KEVIN              C
230   GALLARDO LOPEZ         ADRIAN             C
544   GONZALEZ-AGATON        ANTONIO            C
268   MEJIA-LOPEZ            JOSE DINO          C
048   ARDEBILI               DAVID              D
639   CALMO-MENDOZA          ELEAZAR            D
682   ESTIGOY                ALANN              D
797   GONZALEZ-ROMERO        JOSE               D
728   GRIFFIN                MARK               D
766   HERNANDEZ GOMEZ        EZEQUIEL           D
163   HERNANDEZ-VELASQUEZ    KEVIN              D
823   IGLESIAS-IGLESIAS      JUAN               D
038   MARTINEZ-MELENDEZ      DENIS              D
490   MATIAS-RAUDA           WILLIAM            D
847   MENDEZ-BORACIO         JUAN               D
626   MONCADA-HERNANDEZ      SALVADOR           D
629   MOUSA SALADDIN         MOHAMED            D
888   OROZCO-GARCIA          OSVIN              D
954   PERRUSQUIA-PALOMARES   OSCAR HUMBERTO     D
073   RAMIREZ                ARNOLDO            D
961   ROMERO-ROMERO          NEFTALI            D
366   SANCHEZ BRITO          VICTOR             D
456   TOUCH                  CHUNY              D
278   VALENCIA-CHAVEZ        ELODIO             D
297   XIONG                  JIAN               D
559   BOAR                   DAN              Intake
821   ORELLANA               CHRISTIAN        Intake
531   REYES VIDAL            MANUEL ANTONIO   Intake
946   MINCHACA RAMOS         JUAN CARLOS      Medical
576   ORDAZ CAMACHO          ANGEL            Medical
595   EDMONDSON              ALTON             RHU
623   ERAZO DIAZ             EDER SAID         RHU
126   LIN                    WEI               RHU
